DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Butler US 6310278 B1  in view of Tsai US 2012/0247308 A1
In regard to claim 1, Butler disclose A drumstick comprising: (abstract, drumstick) 
 a shaft; (Fig. 1-4, shaft, col, 1,65-col.2, line 30 a shaft)
a plurality of sound initiating elements disposed along the shaft, the sound initiating elements disposed at predetermined locations for initiating generation of sound associated with simultaneously activating a percussion surface of a percussion music instrument. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, the spacing between them is predetermined, striking the percussion surface simultaneously to generate sounds, note: “for” in the “for initiating generation of sound associated with simultaneously activating a percussion surface of a percussion music instrument” in intended use language which there is no patent weight, please use functional language to describe the invention.)
But Butler fail to explicitly disclose “simultaneously activating a plurality of percussion surfaces of a percussion music instrument with each predetermined location corresponding to a location of a respective percussion surface.”
Tsai disclose simultaneously activating a plurality of percussion surfaces of a percussion music instrument. ([0009]-[0016]  drumstick etc.  touch the independent blocks of the surface to play corresponding musical sounds of the percussion instrument which is predetermined based on the design choice and each position touched corresponding to an independent block, activate the corresponding command to play the electronic patterns corresponding to location blocks can be predetermined which is a design choice not an invention.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control method into Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
In regard to claim 2, Butler and Tsai disclose The drumstick according to claim 1, the rejection is incorporated herein.
Butler disclose wherein the sound initiating elements are placed such that they enable the initiation of the generation of sound associated with the activating of sound. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, initiating of different sounds)
But Butler fail to explicitly disclose “the activating of different combinations of the percussion surfaces.”
Tsai disclose activating of different combinations of the percussion surfaces. (Fig. 4, [0009]-[0011][0015][0016]  touch the independent blocks of the surface to play corresponding musical sounds of the percussion instrument and there are multiple combinations)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control into Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
In regard to claim 3, Butler and Tsai disclose The drumstick according to claim 2, the rejection is incorporated herein.
Butler and Tsai disclose wherein the sound initiating elements associated with the same combination of the percussion surfaces are disposed along a line parallel to a longitudinal axis of the shaft. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, along a ling parallel to the body and for initiating sounds generation when tip and bump are depressed at the same time and there are various combinations, the sounds can be configured and this is an implementation choice, not an invention, the sounds corresponding to the percussion surfaces of Tsai)
In regard to claim 4, Butler and Tsai disclose The drumstick according to claim 3, the rejection is incorporated herein.
Butler and Tai disclose wherein the sound initiating elements associated with different combinations of the percussion surfaces are disposed around the longitudinal axis of the shaft. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, and for initiating sounds generation when tip and bump are depressed at the same time and there are various combinations, the sounds can be configured and this is a implementation choice, not an invention and the sounds corresponding to the percussion surfaces of Tsai)
In regard to claim 5, Butler and Tsai disclose The drumstick according to claim 1, the rejection is incorporated herein.
Butler wherein the sound initiating elements comprise activating elements protruding the shaft. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft)
In regard to claim 6, Butler and Tsai disclose The drumstick according to claim 5, the rejection is incorporated herein.
But Butler fail to explicitly disclose “wherein the activating elements are disposed on the shaft such that the resulting sound forms a chord.”
Tsai disclose wherein the activating elements are disposed on the shaft such that the resulting sound forms a chord. ([0009]-[0016]  drumstick etc.  touch the independent blocks of the surface to play corresponding musical sounds of the percussion instrument, activate the corresponding command to play the electronic patterns (various sounds) corresponding to location blocks can be predetermined which is a design choice not an invention)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control into Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
In regard to claim 7, Butler and Tsai disclose The drumstick according to claim 5, the rejection is incorporated herein.
Butler disclose wherein each of the activating elements is surrounded by a depression. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, are tip and bump are protruding above the surface of the body of drumstick and therefore each is surrounded by a depression) 
In regard to claim 9, Butler disclose A device for touching a touch sensitive surface comprising: ([Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18, drumstick)
a shaft; (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 drumstick shaft)
a plurality of activating elements disposed along the shaft, (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18, along the shaft) the activating elements disposed at predetermined locations for simultaneously touching the touch sensitive surface. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, the spacing between them is predetermined, striking the percussion surface simultaneously to generate sounds, note: “for” in the “for initiating generation of sound associated with simultaneously activating a percussion surface of a percussion music instrument” in intended use language which there is no patent weight, please use functional language to describe the invention.)
But Batler fail to explicitly disclose “simultaneously touching the touch sensitive surface at a plurality of corresponding locations with each location being associated with a predetermined unique event for generating an event combination associated with the simultaneous initiation of the events associated with the plurality of locations.”
Tsai disclose simultaneously touching the touch sensitive surface at a plurality of locations with each location being associated with a predetermined unique event for generating an event combination associated with the simultaneous initiation of the events associated with the plurality of locations ([0009]-[0018] touch the independent blocks of the surface to play corresponding musical sounds of the percussion instrument which is predetermined based on the design choice and each position touched corresponding to an independent block, activate the corresponding command to play the electronic patterns corresponding to location blocks can be predetermined which is a design choice not an invention.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Batler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control method into Batler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
In regard to claim 10, Batler and Tsai disclose The device according to claim 9, the rejection is incorporated herein.
Batler’s disclose wherein the activating elements are placed such that they enable the initiation of the generation of sound. (Fig. 1-3, shaft, col, 1,65-col.2, line 30 tip 16 and bump 18 along the shaft, initiating of different sounds)
But Butler fail to explicitly disclose “enable the initiation of the generation of sound associated with the simultaneous initiation of the events.”
Tsai disclose enable the initiation of the generation of sound associated with the simultaneous initiation of the events. (Fig. 4, [0009]-[0011][0015][0016]  touch the independent blocks of the surface to play corresponding musical sounds of the percussion instrument and there are multiple combinations)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control into Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
In regard to claim 11, Butler and Tsai disclose The device according to claim 10, the rejection is incorporated herein.
But Butler fail to explicitly disclose “wherein the shaft and the activating elements are adapted for touching the touch sensitive surface at the plurality of locations with the locations corresponding to locations on a user interacting 
surface of a music instrument displayed on the touch sensitive surface.”
Tai disclose wherein the shaft and the activating elements are adapted for touching the touch sensitive surface at the plurality of locations with the locations corresponding to locations on a user interacting surface of a music 
instrument displayed on the touch sensitive surface. ([0009]-[0018][0036] [0049] drumstick etc.  touch the independent blocks of the surface which corresponding to various positions to play corresponding musical sounds of the percussion instrument displayed on a surface. note: please amend “adapted for” since they are intended use language which do not have patent weight.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Tsai’s multi-functional position sensing device into Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Tsai’s multi-functional position sensing would provide more sounds control into Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using multi-functional position sensing to generate sounds would help to provide more intuitive ways to play music. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Butler US 6310278 B1and Tsai US 2012/0247308 A1 as applied to claim 1, further in view of Hardi et al. (Hardi) US 2016/0203807 A1
In regard to claim 8, Butler and Tsai disclose The drumstick according to claim 1, the rejection is incorporated herein.
But Butler and Tsai fail to explicitly disclose “wherein the sound initiating elements comprise accelerometers disposed in the shaft.”
Hardi disclose wherein the sound initiating elements comprise accelerometers disposed in the shaft. (Fig, 1A, [0042] [0058] accelerometers 108 disposed in the body of the drumstick)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hardi’s interactive music instrument into Tai and Butler’s invention as they are related to the same field endeavor of control of musical instrument. The motivation to combine these arts, as proposed above, at least because Hardi’s accelerometers would provide more user movement sensing into Tai and Butler’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that sensing user movement would help to provide more user information therefore facilitate calibrated and accurate interactions from the user to the musical instrument.  
Response to Arguments
Applicant’s arguments with respect to claims 8/29/2022 regarding to claims 1-11 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PATENT. #	ISSUE DATE	 INVENTOR(S)  	TITLE

US 6069308 A 	2000-05-30 	Rabb; John
Rhythm Saw
Rabb disclose A new musical instrument and method for playing the same is described. The invention adds to the design of the conventional drumstick a series of ridges that produce a new and unique sound when the ridges are dragged across another object. This object might be another drumstick, a drum rim, highhat or any other object. The invention includes a handle portion, a playing tip and a saw portion which is located between the handle portion and the playing tip. Alternating peaks and grooves form a series of ridges along the saw portion of the drumstick. The saw portion is dragged across another object to create a rasping sound… see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143